Appeal from an award of compensation made to claimant for 33%% permanent loss of use of his left leg. When claimant was injured he was working as a glazier on a house in a real estate development operated by the appellant Flushing Crestwood, Inc. It is asserted by this appellant, and also by the appellant insurance carrier, that claimant was not its employee but the employee of one Simon, who is said to have been an independent contractor. This assertion is founded on the claim that Flushing Crestwood, Inc., was not engaged in the general contracting business, and in its building operations merely gave contracts for the performance of work by others. The Industrial Board found as a fact, to the ■ contrary, that the appellant was the general contractor and generally supervised its various contractors, including the subcontractor Simon. There was evidence to support this finding. The Board also found that the operations of this appellant as a general contractor exercising supervision over its subcontractors came within the terms of the carrier’s policy. The circumstances revealed supported this determination and interpretation of the policy. Award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 870.]